Citation Nr: 1234498	
Decision Date: 10/04/12    Archive Date: 10/11/12

DOCKET NO.  09-39 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the periods from August 31, 2007 to November 2, 2009, and from January 1, 2010 to September 6, 2010.

2.  Entitlement to an effective date earlier than September 7, 2010, for the award of a 100 percent schedular rating for PTSD and major depressive disorder with psychotic features.


REPRESENTATION

Veteran represented by:    Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to November 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision issued by the Cleveland, Ohio Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claim for service connection for PTSD and assigned an initial 50 percent rating.  

A December 2009 rating decision granted a temporary total rating due to a hospitalization over 21 days due to the Veteran's PTSD for the period between November 3, 2009 and January 1, 2010.

A review of the Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeals, namely VA treatment records dated through June 2011.

The Veteran testified before the undersigned at a July 2012 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file


FINDINGS OF FACT

1.  Prior to November 2, 2009, the Veteran's PTSD manifested as anger, irritability, sleep difficulties, depression, an instance of passive suicidal ideations and impairments in the areas of mood and family relations; the record was negative for obsessional rituals which interfered with routine activities, speech that was intermittently illogical, obscure or irrelevant, near-continuous panic or depression that affected his ability to function independently, appropriately or effectively, the neglect of personal appearance, difficulty adapting to stressful circumstances, an inability to maintain effective relationships or deficiencies in the areas judgment, thinking or work.  

2.  For the period from January 1, 2010, to September 6, 2010, the Veteran's PTSD manifested as depression, anxiety, intermittent suicidal ideations, homicidal ideations, hallucinations and impairments in the areas of mood, family relations and thinking; the record was negative for total social and occupational impairment, gross impairment in thought processes or communication, persistent delusions or hallucinations, persistent danger of hurting self or others, grossly inappropriate behavior, disorientation to time and place or memory loss for names of close relatives, own occupation or own name.

3.  The evidence of record shows that the Veteran's PTSD did not preclude him from securing or following a substantially gainful occupation prior to September 7, 2010.

4.  It is not factually ascertainable that the Veteran's PTSD and major depressive disorder with psychotic features more nearly approximated the criteria for a 100 percent schedular rating prior to September 7, 2010.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD for the period prior to November 3, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, 9411, 9434 (2011).

2.  The criteria for an initial rating of 70 percent for PTSD for the period from January 1, 2010, to September 6, 2010, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.126, 4.130, 9411, 9434 (2011).

3.  The criteria for entitlement to an effective date earlier than September 7, 2010 for the award of a 100 percent schedular rating for PTSD and major depressive disorder with psychotic features have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.126, 4.130, 9411, 9434 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeals with regard to the instant claim arise from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court of Appeals for Veterans Claims (CAVC) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claims.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records and the VA examination reports.  The VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the July 2012 hearing, the issues on appeal were clarified and identified.  The Veteran was asked to describe his symptoms and detail the impact they had on his occupation.  Therefore, the Board has fulfilled its duties under Bryant.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims.





Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

PTSD is evaluated under VA's General Rating Formula for Mental Disorders. Under the formula, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, 9411, 9434.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan, the Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment.  Mauerhan, supra at 444.

GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF of 61 to 70 reflects some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF of 51 to 60 indicates moderate symptoms, or moderate difficulty in social, occupational, or school functioning.  A GAF of 41 to 50 signifies serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 31 to 40 signifies some impairment in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., where a depressed man avoids friends, neglects family, and is not able to work).  DSM-IV; 38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

Although GAF are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter, supra.  An assigned GAF, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Factual Background

The Veteran contends that a 100 schedular rating is warranted from the date of claim for PTSD.

An October 2007 VA treatment note indicated that the Veteran continued to have sleep difficulties including nightmares and night sweats.  He reported feeling calmer and that his depression symptoms were lifting with medication.  His work was stressful as the company recently went "international" and that they now had a plant overseas.  Suicidal ideations were denied and a suicide risk screening was negative.  Mental status examination found the Veteran to be cooperative, with normal speech and an irritable mood and affect.  He was oriented to person, place, time and situation.  Cognitive functioning was grossly intact.  Personal hygiene, grooming and thought processes were normal.  Thought content was appropriate.  Insight and judgment were fair.  There were no perceptual disturbances, suicidal ideations or homicidal ideations.  A GAF of 50 was assigned.

A December 2007 VA treatment note reflected the Veteran's reports of occasional difficulties falling asleep, anger and irritability.  Suicidal ideations were denied.  Mental status examination found the Veteran to be cooperative, with normal speech and an irritable mood and affect.  He was oriented to person, place, time and situation.  Cognitive functioning was grossly intact.  Personal hygiene, grooming, thought processes and thought content were normal.  Insight and judgment were fair.  There were no perceptual disturbances, suicidal ideations or homicidal ideations.  A GAF of 50 was assigned.

A March 2008 VA examination reflected the Veteran's complaints of anger, exhaustion, sleep difficulties, feelings of worthlessness, self-isolation and nightmares.  He had been married for approximately 25 years, with his wife dying in 1995 and had been involved in a relationship for the past ten years, but felt that he withdrawing from her.  He reported staying away from other people and consequently did not have "a lot" of friends.  His feelings of rage were triggered by certain events, such as witnessing children or women getting hurt.  He reported a recent episode in which he stepped on his dog and felt his mind and body as "separate entities," which he attributed to the reaction of rage.  He had a hard time with his family as he could not take the "noise" and stimulation and spent a significant amount of time in his "bunker."  In the past, he had "kept stuff away" by working hard but was no longer able to physically and mentally keep up with work.

Mental status examination conducted by the March 2008 VA examiner found him alert and oriented in all spheres, pleasant and cooperative.  He displayed good hygiene and his speech was clear and fluent.  Thoughts were sequential, adequately elaborated and relevant to the topic at hand with no psychotic features.  Mood was dysphoric and affect was restricted.  Insight and judgment appeared adequate.  There was no evidence of suicidal or homicidal ideation.  Following a physical examination and a review of the Veteran's claims file, a GAF of 55 was assigned.  The examiner noted that the Veteran had difficulty maintaining relationships with others as well as difficulty displaying the natural emotional expressions needed to maintain and develop satisfactory emotional relationships with loved ones.

In a May 2008 notice of disagreement, the Veteran wrote that his PTSD interfered with his ability to maintain employment and relationships.

A May 2008 VA treatment note reflected the Veteran's reports of mild depressive symptoms, inconsistent sleep and feelings of anger with most mild problems.  Suicidal thoughts were denied.  Mental status examination found him to be cooperative and irritable with normal grooming and an anxious mood and affect.  He was fully oriented to person, place, time and situation.  Speech was normal with appropriate rate and volume.  Thought processes were normal and thought content was appropriate.  There were no suicidal ideations, homicidal ideations or perceptual disturbances.  Insight and judgment were fair.  A GAF of 50 was assigned.

A June 2008 VA treatment note reflected the Veteran's reports of a significant decrease in anger and irritability due to his medication.  His depression and sleep had also improved.  He had been able to go on vacation and enjoy himself.  The provider noted that the Veteran's affect was brighter and he was more positive about the future.  Mental status examination found him to be oriented to person, place, time and situation.  Speech was normal, eye contact was direct and he was casually dressed and groomed.  Mood was stable, affect was in normal range and thought processes were goal directed.  Thought content contained no suicidal ideations, homicidal ideations or hallucinations.  Insight was fair and judgment was intact for self preservation.  Cognition was grossly intact and memory was intact but not formally tested.  A GAF of 50 was assigned.

A February 2009 VA treatment note indicated that the Veteran had an increase in feelings of stress, anger and irritability.  He had some symptoms of depression and his sleep remained somewhat problematic.  Mental status examination found him to be cooperative with normal speech and an anxious and irritable mood.  He was oriented to person, place, time and situation.  Affect was irritable and anxious.  Thought processes were normal without perceptual disturbances and thought content was appropriate.  There were no homicidal or suicidal ideations.  Insight and judgment were fair.  A GAF of 50 was assigned.

A March 2009 VA treatment note reflected the Veteran's reports of increased symptoms of depression including low mood, low energy and increased restless sleep.  His anger and irritability were under good control but over the past two months he had become more depressed.  The provider noted that he appeared tired and depressed with less animated mannerisms.  Suicidal thoughts were denied.  Mental status examination found the Veteran to be cooperative and his speech to be normal with appropriate rate and volume.  He was oriented to person, place, time and situation.  Mood was depressed, affect was flat and thought processes were slowed.  There were no perceptual disturbances, suicidal ideations or homicidal ideations.  Insight and judgment were fair.  A GAF of 50 was assigned.

A September 2009 VA treatment note indicated that the Veteran had an increase in depressive symptoms such as apathy, lack of motivation, sadness and passive suicidal ideations.  He reported that his mood was "in bad shape."  Mental status examination found his appearance and hygiene to be unremarkable and his affect mildly flat.  Speech content was linear and did not reflect any obvious signs of a thought disorder.

An October 2009 treatment summary from E. D., the Veteran's treating VA psychologist, indicated there had been a recent exacerbation of his symptoms.

An October 2009 VA treatment note reflected the Veteran's reports of increased anxiety and PTSD symptoms since being out of his medications.  Depression, sleep problems, flat affect, feelings of hopelessness, increased anger and irritability had all increased.  Suicidal thoughts were denied.  Mental status examination found his mood to be depressed and affect to be irritable, constricted and flat.  Personal hygiene and grooming were fair.  He was oriented to person, place, time and situation.  Speech was of normal appropriate rate and volume.  Thought processes were normal and thought content was appropriate.  Cognitive functioning was grossly intact.  There were no perceptual disturbances, suicidal ideations or homicidal ideations.  A GAF of 50 was assigned.  

The Veteran received in-patient treatment between November 3, 2009 and January 1, 2010.  A temporary total rating due to a hospitalization over 21 days was granted for this period in a December 2009 rating decision.

A February 2010 VA treatment note reflected the Veteran's reports of depression, anxiety, suicidal ideations, homicidal ideations and hallucinations.

A March 2010 VA treatment note indicated that the Veteran was alert, oriented times four, easily engaged and cooperative.  Stated mood was "ok" with a restricted range of affect demonstrated.  Active suicidal and homicidal ideations were denied.  Speech production was within normal limits and speech content was linear without obvious signs of a thought disorder.  Awareness and judgment appeared adequate.

An April 2010 VA treatment note indicated that the Veteran's affect was irritable and constricted and that his mood was irritable and anxious.  He was oriented to person, place, time and situation.  Speech was normal with appropriate rate and volume.  Personal hygiene was fair.  Thought process was normal and thought content was appropriate.  There were no perceptual disturbances, suicidal ideations or homicidal ideations.  Insight and judgment were fair.  A GAF of 50 was assigned.

A June 2010 VA psychiatric examination reflected the Veteran's reports of homicidal ideations, intermittent suicidal ideations, a "tendency to run," depression, feelings of hopelessness and sleep difficulties.  He had anger problems, was short and snappy, and felt like hurting people when things did not go well.  He had been living with his significant other and they had no personal conflicts but he did have problems with his daughter-in-law who did not allow him to see his grandchildren.  He reported having a good relationship with one adult son, his sister and his significant other and that he had two friends.  He was married for 23 years prior to his wife's death and had been living with his current girlfriend for 13 years.  In 2007, he retired from his previous employment due to problems related to his physical impairments but reported that he had been having difficulty being able to get the job done prior to his retirement.  However, he also reported that his PTSD symptoms did not cause any problems in his last 33 years of work.  He did not want to leave his home and preferred to stay in his basement "bunker" where he collected all the military items.  He also sat on his "guard home" porch between 2 and 3 in the morning.  He reported hearing voices and goes into "high alert."  Visual hallucinations were denied.

Mental status examination conducted during the June 2010 VA examination found the Veteran's mood to be depressed, affect to be appropriate and speech to be normal in rate and volume.  Hygiene was good and he was dressed appropriately.  Thought processes were organized and there were no delusions noted.  Memory was good and he was alert and oriented times three.  Current suicidal ideations, homicidal ideations, auditory hallucinations and visual hallucinations were denied.  Judgment and insight were good.  A GAF of 55 was assigned.

During the July 2012 hearing, the Veteran testified that he last worked in approximately 2009 and retired on the advice of his doctor after his in-patient hospitalization.  He had worked as a plant manager and supervised more than 300 people.  He later transferred to a new plant and supervised approximately 150 people.   He got into verbal confrontations while working and had one instance in which the police were called.   He had been prescribed medications for his PTSD and sleep difficulties.  In 2009, he was admitted for in-patient treatment due to suicidal and homicidal ideations.

Initial Rating Claims

For the period prior to November 2, 2009, the Veteran's PTSD most nearly approximated, at worst, the criteria associated with the current 50 percent rating.  His symptoms included anger, irritability, sleep difficulties and depression.  Passive suicidal ideations were reported in September 2009.  His personal appearance was repeatedly noted to be normal and his speech was consistently found to be appropriate or normal.  He reported that he did not have "a lot" of friends in March 2008, indicating that he did have friends, and suggesting that he was able maintain relationships.  Although he reported passive suicidal ideations in September 2009, he consistently denied such ideations both before and after this treatment and such ideations were not found on examination.  There is no indication that the Veteran experienced near-continuous panic or depression that affected his ability to function independently, appropriately and effectively.  The Veteran's assigned GAFs ranged between 50 and 55 for this period, suggesting a range of moderate to serious symptoms.  See Carpenter, supra.

In addition, the Veteran maintained his long-term relationship, albeit with some difficulty, as he reported "withdrawing" from the relationship in March 2008.  The relationship with his significant other suggests at least some impairment in the area of family relationships.  The record does demonstrate that he manifested a deficiency in the area of mood due to his depression and irritability.

Examinations conducted during this period consistently found the Veteran's insight and judgment to be fair.  There were no impulse control problems or perceptual impairments noted in the clinical evidence, suggesting no impairment in the areas of judgment and thinking.  While the Veteran reported spending time in his basement 
bunker," an action which could arguably constitute an obsessive ritual, there is no indication that such action interfered with his routine activities.  There was no evidence of a thought disorder found on examination and the Veteran consistently denied delusions and hallucinations.  He maintained employment and reported to the March 2008 VA examiner that he worked constantly in an effort avoid memories of combat.  He maintained employment as a plant manager and was responsible for supervising at least 150 individuals.  He did not attempt schooling during this appellate period.  The record does not demonstrate that he manifested deficiencies in most of the areas of judgment, thinking, family relations, work, mood or school which would warrant a higher rating for the period prior to November 2, 2009.  38 C.F.R. § 4.130, 9411, 9434.

The Veteran's PTSD symptoms worsened after January 1, 2010.  His symptoms included depression, anxiety, intermittent suicidal ideations, homicidal ideations and hallucinations.  His symptoms of depression and anxiety, as well as his reports of anger problems, suggest impairment in mood.  Social functioning was impaired as he tended to isolate in his and avoided leaving the home.  He maintained a long term relationship with his significant other and reported that they had no personal conflicts.  He also reported having a good relationship with one adult son, his sister and his significant other and that he had two friends.  However, his daughter-in-law refused to allow him to see his grandchildren, suggesting at least some impairment in the area of family relations.  Memory was found to be good while judgment and insight continued to be found as fair on examination.  Thought processes were consistently found to be organized and thought content was found to be appropriate or normal on examination.  However, the Veteran reported hallucinations and delusions, suggesting impairment in the area of thinking.  He retired from work after his November 2009 hospitalization but attributed this retirement to his physical impairments, rather than psychiatric symptoms, during his June 2010 VA examination.  The record therefore demonstrates that the Veteran manifested deficiencies in the areas of family relations, thinking and mood; he did not attempt schooling during this appellate period.  In addition, the Veteran's assigned GAFs ranged from 50 to 55, suggesting moderate to serious symptoms.  Carpenter, supra.  A rating of 70 percent for the period beginning on January 1, 2010, is therefore warranted.  38 C.F.R. §§ 4.7, 4.130, 9411, 9434.  

Although the Veteran has reported social isolation, he has not demonstrated total social impairments as he had maintained his long term romantic relationship, a relationship with his adult son and that he had at least two friends.  Although the Veteran reported hallucinations and delusions, they were not found on objective examination and there is no indication these were persistent.  Perceptual disturbances were not found on repeated examination.  There were no suicide attempts or other violent behaviors and he was able to perform his activities of daily living.  He was repeatedly found to be fully oriented on examination.  Examiners found his hygiene and memory to be good.  The record does not demonstrate, and the Veteran has not alleged, gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation or own name or disorientation to time or place.  Consequently, the record as whole does not show persistent symptoms that equal or more nearly approximate the criteria for a rating in excess of 70 percent beginning on January 1, 2010.  38 C.F.R. § 4.130, 9411, 9434.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

Prior to November 2, 2009, the Veteran's PTSD manifested as anger, irritability, sleep difficulties, depression, an instance of passive suicidal ideations and impairments in the areas of mood and family relations.  It manifested as depression, anxiety, intermittent suicidal ideations, homicidal ideations, hallucinations and impairments in the areas of mood, family relations and thinking beginning on January 1, 2010.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment while he was working until 2009.  He has not worked since that time and marked interference with employment cannot be demonstrated.  Hence, referral for consideration of an extraschedular rating is not warranted.

Total Rating Based on Individual Unemployability (TDIU)

The CAVC has held that a TDIU rating is an element of all appeals of an initial rating of the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU rating is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16. 

A TDIU rating may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

It is the policy of the VA, however, that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the applicable percentage standards enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating is for consideration where the veteran is unemployable due to service-connected disability. 38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board, therefore, must evaluate whether there are circumstances in this Veteran's case, apart from any non-service connected condition and advancing age, which would justify a TDIU rating due solely to his PTSD.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R.   § 4.16(a).

The Veteran testified that he worked full-time as a plant manager until 2009, after he was hospitalized.  The record reflects that he was hospitalized on November 3, 2009.  Further consideration of a TDIU rating due to PTSD is not warranted for the period prior to November 3, 2009, as the Veteran was employed.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (TDIU is a part of an increased rating or initial rating for the underlying disability only when there is evidence of unemployability). 

The Veteran was awarded a 100 percent schedular rating for PTSD and major depressive disorder with psychotic features in a March 2011 rating decision, effective September 7, 2010.  The CAVC has recognized that a 100 percent rating under the Schedule for Rating Disabilities means that a veteran is totally disabled.  Holland v. Brown, 6 Vet. App. 443, 446 (1994), citing Swan v. Derwinski, 1 Vet. App. 20, 22 (1990).  Thus, if VA has found a veteran to be totally disabled as a result of a particular service connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that veteran totally disabled on any other basis.  See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001) (finding request for TDIU moot where 100 percent schedular rating was awarded for the same period).  Further consideration of a TDIU rating due to PTSD for the period beginning on September 7, 2010, is therefore not warranted.  38 C.F.R. § 4.16(a).

Although the Veteran has claimed that he was not able to work due to his PTSD after January 1, 2010, he reported in his June 2010 VA examination that he was not able to work due to his physical impairments and that his body "wore out" after one day of work.  He also denied that his anger problems or any problems related to his PTSD, caused problems in his last 33 years of work during that examination.  The Veteran testified during his July 2012 hearing that he stopped working on the recommendation of his doctor, but he did not indicate that this recommendation was based upon his service connected PTSD.  In addition, the clinical evidence is negative for such a recommendation.  An award of a TDIU rating due to PTSD for the period from January 1, 2010, to September 6, 2010, is therefore not warranted.  Id.

Earlier Effective Date Claim

The Veteran seeks an effective date earlier than September 7, 2010, for the assignment of a 100 percent schedular rating for his service connected PTSD and major depressive disorder with psychotic features.  Specifically, he alleges that the appropriate effective date for this 100 percent schedular rating is August 31, 2007, the date of his claim.  He has not alleged filing a claim prior to August 31, 2007.

The effective date of an increase in disability compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if the claim is received within one year from such date.  Otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet. App. 511 (1997).

The medical evidence of record does not support nor is it factually ascertainable that a 100 percent schedular rating for PTSD and major depression with psychotic features is warranted prior to September 7, 2010.  As discussed above in reference to the claims for an increased initial rating, the clinical evidence is negative for total social impairment as he maintained a long term romantic relationship, a relationship with his adult son and reported having at least two friends.  He maintained employment prior to November 3, 2009 and reported that he stopped working due to his physical impairments.  Hallucinations and delusions were not found on examination.  There is no indication from the Veteran's subjective reports that his auditory hallucinations were persistent and he did not begin reporting such hallucinations until June 2010.  Mental status examinations did not find perceptual disturbances.  The Veteran did not attempt suicide or engage in other violent behavior, despite intermittently reporting suicidal ideations and wanting to hurt people when things did not go well in June 2010.  He was able to perform his activities of daily living and was consistently found to be fully oriented on examination.  Examiners found his hygiene and memory to be good.  There was no evidence of, and the Veteran has not alleged, gross impairment in thought processes or communication, grossly inappropriate behavior, memory loss for names of close relatives, own occupation or own name or disorientation to time or place.  Both the assigned GAF scores and the presenting symptomology suggest moderate impairment prior to September 7, 2010, and are otherwise insufficient to justify a 100 percent schedular rating.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to an initial rating in excess of 50 percent for PTSD and major depression with psychotic features from August 31, 2007 to November 2, 2009, is denied.

Entitlement to an initial 70 percent rating for PTSD and major depression with psychotic features for the period from January 1, 2010 to September 6, 2010, is granted, subject to the laws and regulations governing the payment of compensation benefits.

Entitlement to an effective date earlier than September 7, 2010, for the award of a 100 percent schedular rating for PTSD and major depression with psychotic features is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


